    Case 19-00778-SMT   Doc 14    Filed 02/24/20 Entered 02/24/20 10:26:20   Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: February 22, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     LATONIA TERESA LONG,                  )     Case No. 19-00778
                                           )     (Chapter 7)
                        Debtor.            )
                                           )     Not for Publication in
                                           )     West’s Bankruptcy Reporter

        MEMORANDUM DECISION AND ORDER RE MOTION TO DISPUTE DISCHARGE

          Siah Johnson, a creditor of the debtor, has filed a motion

     (Dkt. No. 13) objecting to the debtor’s discharge.              Johnson’s

     motion, filed as a Praecipe, states:

          I motion to dispute the discharge of my individual debt
          based on fraud under 11 USC 727(a)(8). Mrs. Long has
          multiple jobs and spousal support.

     The motion can be read as seeking a denial of discharge based on

     fraud because the debtor holds multiple jobs and receives spousal

     support.   (The debtor’s schedules (part of Dkt. No. 1) list only

     one job and no spousal support as sources of income.)

          The motion cites § 727(a)(8), but reliance on that section
Case 19-00778-SMT    Doc 14   Filed 02/24/20 Entered 02/24/20 10:26:20   Desc Main
                              Document Page 2 of 4


is misplaced.1      Section 727(a)(8) provides for a denial of

discharge when a debtor received a discharge in a prior case

commenced within the last eight years, and Fed. R. Bankr. P.

4004(a) permits an objection to discharge under § 727(a)(8) to be

pursued by filing a motion.         Section 727(a)(8) does not apply

here.     Nevertheless, the motion can be read as giving notice that

a denial of discharge is sought based on fraud relating to the

debtor’s having multiple jobs and spousal support.

      As provided by Fed. R. Bankr. P. 7001(4), an objection to

discharge (other than one under § 727(a)(8) or under other

provisions of no relevance here) is an adversary proceeding.

Under Fed. R. Bankr. P. 7003, an adversary proceeding is



      1
        Perhaps Johnson misunderstood the Notice of Chapter 7
Bankruptcy Case (Dkt. No. 8), which indicated:

      You must file a motion:

      •      if you assert that the discharge should be denied
             under § 727(a)(8) or (9).

Johnson appears to have disregarded the prior portion of the
Notice that indicated:

      You must file a complaint:

      •      if you assert that the debtor is not entitled to
             receive a discharge of any debts under any of the
             subdivisions of 11 U.S.C. § 727(a)(2) through (7),
             or

      •      if you want to have a debt excepted from discharge under
             11 U.S.C. § 523(a)(2), (4), or (6).



                                        2
Case 19-00778-SMT   Doc 14   Filed 02/24/20 Entered 02/24/20 10:26:20    Desc Main
                             Document Page 3 of 4


commenced by filing a complaint.           The appropriate course is to

have the Clerk docket the motion as a complaint commencing an

adversary proceeding objecting to the debtor’s receiving a

discharge.   See In re Carter, 516 B.R. 638, 644-45 (Bankr. D.N.M.

2014).

      The motion does not bear an appropriate adversary proceeding

caption and does not fully comply with other rules governing

adversary proceedings.       Unless amended to comply with the

applicable rules, the motion may not survive a motion to dismiss

under, for example, Fed. R. Civ. P. 9(b) and 12(b)(6).                  However,

Johnson should be given the opportunity to pursue her objection

to discharge in a procedurally correct fashion.             In light of

Johnson’s apparent misunderstanding in filing the motion, and the

complexity of Part VII of the Federal Rules of Bankruptcy

Procedure, the court encourages Johnson to retain             counsel rather

than attempt to proceed further without counsel.             Upon the motion

being docketed as commencing an adversary proceeding, Johnson may

amend the motion as allowed by Fed. R. Civ. P. 15 to attempt to

present a procedurally correct complaint.

      Once the motion is docketed as a complaint commencing an

adversary proceeding on February 18, 2020, a separate order will

issue in that adversary proceeding, alerting Johnson to the

Adversary Proceeding Number, and directing Johnson to pay the

$350 adversary proceeding filing fee or to show that she is


                                       3
Case 19-00778-SMT                                                                     Doc 14   Filed 02/24/20 Entered 02/24/20 10:26:20   Desc Main
                                                                                               Document Page 4 of 4


eligible for a waiver of the filing fee under 28 U.S.C.

§ 1915(a).                                                              If, within fourteen days of the date that such order

is entered, Johnson has failed to pay the $350 filing fee for

commencing an adversary proceeding and has failed to show that

she is eligible for a waiver of the fee, the court may dismiss

the adversary proceeding.

                              It is

                              ORDERED that the Clerk shall docket Johnson’s motion (Dkt.

No. 13) as a complaint filed on February 18, 2020, initiating an

adversary proceeding objecting to the debtor’s receiving a

discharge, and shall alert the judge’s law clerks as to the

Adversary Proceeding Number assigned to the matter.

                                                                                                                   [Signed and dated above.]

Copies to: Debtor; Debtor’s attorney; Chapter 7 Trustee; Office
of United States Trustee;

Siah Johnson
P.O. Box 76826
Washington, DC 20013




R:\Common\TeelSM\Judge Temp Docs\Long (Latonia) Order re Motion re Discharge.v3.wpd
                                                                                                         4
